IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eric Diaz (On behalf of himself and      :
all others similarly situated, as well as:
all the Voters of Dauphin County and     :
the Citizens of Pennsylvania),           :
                     Petitioner          :
                                         :
             v.                          :
                                         :
(1) 12th Judicial District, aka: Dauphin :
County Court of Common Pleas; (2)        :
Honorable John F. Cherry, P.J., in his :
Official Capacity; (3) Dauphin County :
Adult Probation/Parole Department; and :
(4) Director Chadwick J. Libby, in his :
Official Capacity,                       :            No. 56 M.D. 2021
                    Respondents          :            Submitted: December 17, 2021



OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                            FILED: March 28, 2022


               Before this Court in our original jurisdiction is the Petition for Review
in the Nature of Complaint in Mandamus and a Suit in Equity for Declaratory
Judgment and Injunctive Relief (Petition for Review)1 filed by Eric Diaz (Diaz),
pro se.2 Diaz alleges that the Special Conditions for Sexual Offenders (Special

       1
         Diaz filed the Petition for Review originally in the Superior Court, which transferred it to
this Court.
       2
          Diaz has captioned the Petition for Review as a class action “[o]n behalf of himself and
all others similarly situated, as well as all the [v]oters of Dauphin County and the [c]itizens of
Pennsylvania.” As this Court has previously explained in separate, similarly captioned litigation
by Diaz, a pro se prisoner such as Diaz may not commence a class action lawsuit. See Diaz v. 12th
Conditions) imposed by the Dauphin County Court of Common Pleas (criminal
court) as a result of his criminal conviction were illegal and that a subsequent seizure
and search of Diaz’s cell phone, although authorized by the Special Conditions he
signed, was likewise illegal. See generally Pet. for Rev. He seeks declaratory and
injunctive relief against the criminal court; the Honorable John F. Cherry, President
Judge of the criminal court (Judge Cherry), in his official capacity; the Dauphin
County Adult Probation/Parole Department (probation office); and Chadwick J.
Libby, Director of the probation office (Director Libby), in his official capacity
(collectively, Respondents).3           Diaz seeks an order invalidating the Special
Conditions, directing the criminal court and probation office to stop imposing and
enforcing the Special Conditions, and requiring Judge Cherry and Director Libby to
“devise an intelligible method of imposing and enforcing a new compilation of
[Special Conditions] that are in total compliance with the law.” Id. at 25.
               Presently before this Court for disposition are Respondents’
preliminary objections to the Petition for Review, Diaz’s preliminary objections to
Respondents’ preliminary objections, and Diaz’s application for expedited
disposition of the Petition for Review. For the reasons set forth below, we overrule
Diaz’s preliminary objections, sustain Respondents’ preliminary objections, deny




Judicial Dist. (Pa. Cmwlth., No. 589 M.D. 2020, filed Sept. 20, 2021) (Diaz I), slip op. at 1-2 n.1
(citing Mobley v. Coleman, 65 A.3d 1048, 1051 n.1 (Pa. Cmwlth. 2013)). Therefore, as we did in
his previous action, we will treat the Petition for Review here as filed solely on Diaz’s own behalf.
See Diaz I, slip op. at 2 n.1.
       3
          In addition to Respondents, who are named in the caption of the Petition for Review, Diaz
avers that the Dauphin County District Attorney’s Office and the Pennsylvania Attorney General’s
Office are additional “indispensable parties.” Pet. for Rev. at 2. In disposing of a similar averment
in Diaz I, this Court refused to compel participation by individuals or entities not properly named
as parties. Diaz I, slip op. at 2 n.3. We likewise refuse to do so here.
                                                 2
the application for expedited relief as moot, and dismiss the Petition for Review with
prejudice.


                                         I. Background
               In October 2016, Diaz was sentenced in the criminal court to five years
of intermediate punishment as a sex offender. Pet. for Rev. at 7. As a result of his
conviction and sentence, Diaz was subject to and signed the Special Conditions,
which are applicable to “probation, parole and/or intermediate punishment” of sex
offenders and which, in pertinent part, authorized probation office personnel to
conduct searches of his property.4 Id. at 7 & Exs. B1-B2. The first 12 months of
Diaz’s sentence were to be served at the Dauphin County Work Release Center
(Work Release Center). Id. at 7. In May 2017, while Diaz was residing at the Work
Release Center, his cell phone was seized and searched. Id. at 8. That search
resulted in additional criminal charges (2017 charges) and a transfer to Dauphin
County Prison. Id. In the criminal proceedings relating to the 2017 charges, which
are still pending, Diaz has asserted, inter alia, invalidity of the Special Conditions
and resulting illegality of the seizure and search of his cell phone. See generally id.
               Respondents filed preliminary objections to the Petition for Review
(Respondents’ preliminary objections), asserting that “this Court is without
jurisdiction to mandamus [sic] Respondents, the Petition for Review does not state
a claim for relief, [Diaz] does not have standing, [Diaz] cannot collaterally attack his

       4
          Special Condition No. 12 stated: “I understand that all electronic devices including, but
not limited to, computers, cameras, video recorders, cell phones, tablets, e-readers and other
electronic devices in my residence or under my control are subject to search by the [p]robation
[o]ffice.” Pet. for Rev., Ex. B1. Special Condition No. 14 stated: “I shall not access or participate
in any social networking websites[,] including but not limited to, MySpace, Facebook and
Twitter.” Id., Ex. B2. Diaz does not specifically explain the relevance of Special Condition No.
14, but alleges that the restrictions it imposes on use of social media are also illegal.
                                                 3
criminal sentence, Respondents have immunity, and other reasons that will be set
forth in Respondents’ brief.”      Respondents’ Prelim. Objs. at 3.        Diaz filed
preliminary objections (Diaz’s preliminary objections) to Respondents’ preliminary
objections, asserting that they were insufficiently specific, failed to cite supporting
legal authority, and indicated Respondents improperly planned to offer “other
reasons” in their forthcoming brief in support of their preliminary objections. Diaz’s
Prelim. Objs. at 1-2.
             In their brief opposing Diaz’s preliminary objections, Respondents
argued that Diaz’s preliminary objections concerning insufficient specificity and
failure to cite supporting authority were without merit because requiring additional
discussion and citations of authority in Respondents’ preliminary objections would
essentially require Respondents to include their brief in their preliminary objections.
Br. in Opp’n to Diaz’s Prelim. Objs. at 3.           Regarding Diaz’s objection to
Respondents’ stated intent to assert “other reasons” for their preliminary objections
in their supporting brief, Respondents observed that they had not actually raised any
“other reasons” in their brief than those originally set forth in their preliminary
objections; therefore, Diaz’s preliminary objection on that basis was “of no
moment.” Id. at 4.
             Respondents filed a separate brief in support of their preliminary
objections. They argued that only our Supreme Court has original jurisdiction over
mandamus actions against judicial entities and officers; although this Court may
entertain a mandamus action against such entities and officers if ancillary to a
pending appeal, there is no pending appeal in this case.           Br. in Support of
Respondents’ Prelim. Objs. at 7-9. Respondents also asserted that Diaz cannot
obtain declaratory or injunctive relief in this Court because he has both an adequate


                                          4
remedy at law and a more appropriate alternate forum, i.e., assertion of his arguments
in his pending criminal case, a course he is already pursuing. Id. at 9-11. In a related
argument, Respondents contended the Petition for Review constitutes an improper
collateral attack on Diaz’s criminal case, in which he has already challenged the
validity of the Special Conditions. Id. at 12-13. Finally, Respondents argued the
Petition for Review was barred by sovereign immunity. Id. at 13-15.
              Diaz filed no brief, either in opposition to Respondents’ preliminary
objections or in support of Diaz’s preliminary objections. Instead, he filed a
document titled “Petitioner’s Statement in Lieu of Brief in Opposition to
[Respondents’ preliminary objections] and Application for Expedited Review to
Close Out the Case” (Diaz Statement). In the Diaz Statement, he acknowledged this
Court’s dismissal of his previous petition, also sounding in mandamus, in which he
also sought declaratory and injunctive relief against the criminal court in connection
with the search of his cell phone and the resulting 2017 charges. Diaz Statement at
2 (citing Diaz v. 12th Judicial Dist. (Pa. Cmwlth., No. 589 M.D. 2020, filed Sept.
20, 2021) (Diaz I)).5        Diaz quoted Respondents’ repeated arguments that his
challenge to the seizure of his cell phone must be asserted in his criminal case and
that, in fact, he is already doing so. Diaz Statement at 3-4. Diaz acknowledged that
he challenged Special Condition No. 12, the basis for the search of his cell phone, in
a motion to suppress evidence during the proceedings on the 2017 charges. Id. at 4.
Diaz stated further that he “recognizes that [] Respondents may have been correct in
that an appropriate/adequate remedy exists in which to make his challenges raised



       5
         Unreported opinions of this Court issued after January 15, 2008 may be cited as
persuasive pursuant to Section 414(a) of this Court’s Internal Operating Procedures. 210 Pa. Code
§ 69.414(a).
                                               5
within his Petition for Review” in the criminal court.                    Id. (original emphasis
removed).6


                                          II. Discussion
                             A. Diaz’s Preliminary Objections7
               In Diaz’s preliminary objections, he argues Respondents’ preliminary
objections were insufficiently specific, failed to cite supporting legal authority, and
indicated Respondents improperly intended to offer reasons for dismissing the
Petition for Review in their supporting brief that were not in their preliminary
objections. Diaz Prelim. Objs. at 1-2. We discern no merit in Diaz’s preliminary
objections.
               In Rehabilitation and Community Providers Association v. Department
of Human Services Office of Developmental Programs (Pa. Cmwlth., No. 543 M.D.
2019, filed February 3, 2021) (RCPA), this Court addressed preliminary objections
asserting insufficient specificity of the respondents’ preliminary objections, as well
as the respondents’ failure to cite supporting legal authority in their preliminary
objections. We find our analysis in RCPA persuasive and instructive here.


       6
         Diaz further stated that he “will voluntarily close this case out altogether should this Court
be willing to issue an official [o]pinion and/or [o]rder stating to the effect thereof [sic] that said
appropriate/adequate remedy at law exists within said criminal cases pending before the [criminal
court].” Diaz Statement at 4. In view of our disposition of Respondents’ preliminary objections,
Diaz’s offer to “close” this case is not accepted.
       7
         In ruling on preliminary objections, the Court accepts as true all well-pleaded material
averments in the petition for review and any reasonable inferences from those averments, but is
not bound by legal conclusions, unwarranted inferences from facts, argumentative allegations, or
expressions of opinion in the petition for review. Henry v. Wolf, 256 A.3d 48, 51 (Pa. Cmwlth.
2021). We will sustain preliminary objections only when the law makes clear that the petitioner
cannot succeed on the claim. Id. Further, we will sustain a preliminary objection in the nature of
a demurrer only when a petitioner has failed to state a claim for which relief may be granted. Id.
                                                  6
               In RCPA, the respondents’ preliminary objections included averments
similar to those of Respondents here, including lack of standing and failure to state
the elements necessary for injunctive relief. RCPA, slip op. at 6-7.8 The petitioners
in RCPA, like Diaz here, argued that the respondents’ preliminary objections
included only general boilerplate averments. Id. at 6. We rejected that argument



      8
          The RCPA respondents’ preliminary objections stated:

                       1. Petitioners . . . have improperly invoked the original
               jurisdiction of this Court pursuant to 42 Pa.[]C.S. § 761 because they
               have failed to exhaust their administrative remedies.

                      2. Petitioner[s] . . . [are] at the same time seeking to raise
               claims similar to those asserted in the [p]etition for [r]eview before
               [another tribunal].

                      3. Petitioners . . . do not have standing to maintain this action.

                       4. Petitioners do not have standing to seek relief on behalf of
               [others].

                      5. Petitioners have failed to state a claim on which relief can
               be granted because the [conduct alleged in the petition for review]
               does not violate [enumerated state statutes].

                      6. Petitioners have failed to state a claim on which relief can
               be granted because the [conduct alleged in the petition for review]
               does not violate [federal law].

                      7. Petitioners have failed to state a claim on which relief can
               be granted because they do not have a privately enforceable right to
               challenge . . . administration of a program that operates under a
               waiver granted by the federal government.

                       8. Petitioners have failed to state a claim on which relief can
               be granted because they failed to allege the elements necessary for
               injunctive relief.

Rehab. & Cmty. Providers Ass’n v. Dep’t of Hum. Servs. Off. of Developmental Programs (Pa.
Cmwlth., No. 543 M.D. 2019, filed Feb. 3, 2021), slip op. at 6-7.
                                                  7
because the respondents’ preliminary objections were sufficient to apprise the
petitioners and the Court of the bases for the respondents’ objections. Id. at 8.
             Here, Respondents’ preliminary objections asserted, in pertinent part:
             4. Judge Cherry and Director Libby are sued in their
             official capacities only. Hence, the claims against them
             are actually against the [criminal court and probation
             office].
             5. Respondents are entities of the Unified Judicial System
             of Pennsylvania.
             6. According to the Petition [for Review], this case arises
             from [Diaz’s] 2016 criminal sentence, in which the
             [criminal court] imposed [Special Conditions] as part of
             his sentence. (Pet[.] for Rev[.] at 7.)
             7. While [Diaz] claims that he is not seeking a “direct
             ruling” on his new, 2017 criminal case, he intends on filing
             a motion claiming that the [Special] Conditions about
             which he complains here were illegal and, therefore,
             tainted a search of his phone. (Pet[.] for Rev[.] at 9.) The
             search led to the 2017 criminal case.
             8. [Diaz] has already raised the legality of the [Special]
             Conditions in his underlying 2016 criminal case, including
             an appeal to the Superior Court. (Pet[.] for Rev[.] at 10-
             11.)
             9. As will be set forth in Respondents’ brief, these
             Preliminary Objections should be granted because this
             Court is without jurisdiction to mandamus [sic]
             Respondents, the Petition for Review does not state a
             claim for relief, [Diaz] does not have standing, [Diaz]
             cannot collaterally attack his criminal sentence,
             Respondents have immunity, and other reasons that will
             be set forth in Respondents’ brief.

Respondents’ Prelim. Objs. at 2-3. We find these averments were sufficient to
apprise Diaz and this Court of Respondents’ objections. Moreover, we observe that

                                          8
Diaz previously elicited comparable preliminary objections in Diaz I from the
respondents including the criminal court, so he could not have been ignorant of the
purport of Respondents’ similar preliminary objections here. See generally Diaz I.
Notably, like the petitioner in RCPA, Diaz has not pointed to any prejudice he
suffered because of the alleged insufficiency of Respondents’ preliminary
objections. To the extent that there is any technical deficiency in Respondents’
preliminary objections, this Court has discretion to overlook a procedural defect in
a pleading that does not affect a party’s substantial rights. Pa.R.Civ.P. 126; see
RCPA, slip op. at 9. Accordingly, we overrule Diaz’s preliminary objection based
on insufficient specificity of Respondents’ preliminary objections.
              This Court in RCPA also rejected the petitioners’ objection that the
respondents’ preliminary objections contained no citations of authority. RCPA, slip
op. at 9. We observed in RCPA that there is no rule requiring citations of authority
in preliminary objections and that the respondents developed their arguments and
cited pertinent authority in their supporting brief. Id. We find those observations
applicable here as well.     Therefore, we overrule Diaz’s preliminary objection
relating to the absence of citations of authority in Respondents’ preliminary
objections.
              As for Diaz’s third preliminary objection, we agree with Respondents
that their brief asserts no additional grounds for dismissal of the Petition for Review
that were not asserted in Respondents’ preliminary objections. Therefore, Diaz’s
preliminary objection in that regard is overruled.




                                          9
                     B. Respondents’ Preliminary Objections
             Notably, in Diaz I, this Court sustained the respondents’ preliminary
objection to mandamus jurisdiction and their demurrers to Diaz’s claims seeking
declaratory and injunctive relief, based on the same arguments Respondents have
asserted here. First, we concluded Diaz could not maintain a mandamus action in
this Court’s original jurisdiction against judicial respondents. Diaz I, slip op. at 7-
9. Second, we concluded Diaz could not maintain claims for declaratory and
injunctive relief where those remedies could be more appropriately pursued in his
pending criminal case. Id. at 9-13. We reach the same conclusions here.


                                   1. Mandamus
             As we explained in Diaz I, mandamus is an extraordinary writ designed
to compel the performance of a ministerial act or mandatory duty; it may be issued
only where the petitioner has a clear legal right to the performance of a ministerial
act or mandatory duty, the respondents have a corresponding duty to perform that
act, and the petitioner has no other adequate or appropriate remedy. Diaz I, slip op.
at 7 (citing Allen v. Dep’t of Corr., 103 A.3d 365, 369-70 (Pa. Cmwlth. 2014))
(additional citation omitted).
             Here, as in Diaz I, Diaz is seeking relief sounding in mandamus against
judicial personnel. Indeed, a fundamental premise underlying Diaz’s legal position
in the Petition for Review is that the probation office is part of the criminal court.
See generally Pet. for Rev. However, our Supreme Court has supervisory and
administrative authority over all Pennsylvania courts. Pa. Const. art. V, §§ 2 &
10(a). That supervisory and administrative authority includes jurisdiction over
mandamus actions against courts of inferior jurisdiction. 42 Pa.C.S. § 721(2). Such


                                          10
jurisdiction is exclusive in matters of original jurisdiction; thus, in order for this
Court to exercise jurisdiction over a mandamus action against a court of common
pleas, the mandamus claim must be ancillary to a pending appeal in this Court. 42
Pa.C.S. § 761(c) (providing that “[t]he Commonwealth Court shall have original
jurisdiction in cases of mandamus . . . to courts of inferior jurisdiction . . . where
such relief is ancillary to matters within its appellate jurisdiction”); Guarrasi v. Scott,
25 A.3d 394, 407 (Pa. Cmwlth. 2011). Here, as in Diaz I, there is no appeal pending
in this Court to which Diaz’s mandamus claim is ancillary. On that basis, we
sustained the respondents’ preliminary objection asserting lack of jurisdiction over
Diaz’s mandamus claim in Diaz I. Slip op. at 8-9. We do so on the same basis here
as well.
              Under Pennsylvania law, if a matter is filed in a court that lacks
jurisdiction and there is another court that would have jurisdiction, the action is not
dismissed, but is transferred to the proper court. 42 Pa.C.S. § 5103(a). Therefore,
we will transfer Diaz’s mandamus claim to our Supreme Court for disposition.


                          2. Declaratory and Injunctive Relief
              Regarding Respondents’ preliminary objection to Diaz’s claim for
declaratory relief, we sustained a similar preliminary objection in Diaz I. There, as
here, Diaz sought a declaration that the search of his cell phone was illegal, in the
hope that a favorable ruling from this Court would constitute proof of “an underlying
primary taint” regarding that search, which he could then use to seek dismissal of
his pending criminal charges.9 Pet. for Rev. at 9; Diaz I, slip op. at 10. As this Court

       9
          Diaz filed an “Omnibus Pre-Trial Motion” in the criminal court, seeking to suppress the
evidence obtained in the search; that motion was denied. Pet. for Rev. at 8. He seeks a favorable
result in this Court, which he contends he can use to support a motion for reconsideration of his
suppression motion in the criminal court. Id. at 9.
                                               11
explained in Diaz I, a declaratory judgment action is not to be used as a substitute
for an available and more appropriate remedy. Id. (quoting Pittsburgh Palisades
Park, LLC v. Pa. Horse Racing Comm’n, 844 A.2d 62, 67 (Pa. Cmwlth. 2004)). We
stated further:
                      In the instant case, Diaz seeks declaratory judgment
               from this Court to provide further support for his ongoing
               criminal and civil[10] cases before the [criminal court].
               However, his issues regarding an alleged “warrantless”
               search and seizure of his cell phone are best presented and
               settled before the [criminal court] during his criminal
               proceedings. Diaz is effectively asking this Court to
               provide a declaration in the instant civil case regarding a
               seizure that supports his criminal charges. To do so would
               evade the proper channels for defendants to challenge
               matters related to evidence and criminal procedure. Diaz
               must challenge the seizure of the cell phone before the
               [criminal court] in connection with his criminal case.

Id. at 11. Our reasoning in Diaz I is directly on point, and we adopt it here.
               In support of Respondents’ preliminary objection demurring to Diaz’s
claim for injunctive relief, Respondents assert that Diaz has an adequate available
remedy because his challenges to Special Condition No. 12 and the search of his cell
phone can be and have been raised in his pending criminal case, and moreover,
equitable relief is generally not available in criminal matters. Br. of Resp’ts at 10-
11 (citing Buehl v. Beard, 54 A.3d 412, 419-20 (Pa. Cmwlth. 2012), aff’d, 91 A.3d
100 (Pa. 2014); Nagle v. Pa. Ins. Dep’t, 406 A.2d 1229, 1237 (Pa. Cmwlth. 1979)
(holding that the petitioner had an adequate remedy at law where a separate pending
case raised the same issue), rev’d in part on other grounds, 452 A.2d 230 (Pa. 1982);

       10
           Diaz filed a civil action in which he alleged a violation of his civil rights by the criminal
judge who presided over a criminal proceeding involving the contents of his cell phone. Diaz I,
slip op. at 4 n.4 (citing Diaz v. Hon. Curcillo, C.C.P. Dauph. Cnty., No. 2019-CV-03206 (currently
pending)).
                                                  12
Marcus v. Diulus, 363 A.2d 1205, 1210 (Pa. Super. 1976) (holding that declaratory
and injunctive relief were unavailable in relation to a search and seizure where return
of the property could be sought under the rules of criminal procedure)). We agree.
Diaz expressly acknowledges, and indeed, “stresses” that Respondents are correct in
averring that he has challenged Special Condition No. 12 in his criminal cases. Diaz
Statement at 4. As this Court stated in Diaz I,
             [t]he present case originates solely from the confiscation
             and search of Diaz’s cell phone . . . , which resulted in his
             pending criminal prosecution . . . . [A]s we will not make
             a determination that will produce the collateral effect of
             impacting ongoing criminal proceedings, Diaz has not
             stated a claim for which relief may be granted.

Diaz I, slip op. at 13. The same is true here.
             Accordingly, we sustain Respondents’ demurrers to Diaz’s claims for
declaratory and injunctive relief.


                      3. Additional Preliminary Objections
             Because our rulings on Respondents’ first two preliminary objections
are dispositive of the action, we do not reach Respondents’ additional preliminary
objections. Accord Diaz I, slip op. at 13-14 (declining to evaluate preliminary
objections asserting, inter alia, sovereign immunity and an impermissible collateral
attack on rulings in Diaz’s criminal case). In addition, we agree with Respondents
that the defects in Diaz’s claims cannot be cured by amending the Petition for
Review, and consequently, we will dismiss the Petition for Review with prejudice.




                                          13
                      C. Application for Expedited Disposition
              Finally, we note that Diaz’s Statement included a purported application
for expedited disposition of the Petition for Review. See Diaz’s Statement at 5. That
putative application was not properly submitted pursuant to Rule 123 of the
Pennsylvania Rules of Appellate Procedure. See Pa.R.A.P. 123. Moreover, in light
of our disposition of Respondents’ preliminary objections, that application is now
moot. Accordingly, it is denied.


                                     III. Conclusion
              For the foregoing reasons, we overrule Diaz’s preliminary objections
to Respondents’ preliminary objections. We sustain Respondents’ preliminary
objections to Diaz’s claims seeking mandamus, declaratory, and injunctive relief.
We transfer the mandamus claim to the Pennsylvania Supreme Court pursuant to 42
Pa.C.S. § 5103(a). We dismiss the declaratory and injunctive relief claims with
prejudice. We deny Diaz’s request for expedited disposition as moot.11




       11
          On March 7, 2022, while our disposition of this matter was pending, Diaz filed a
document titled Petitioner’s Status Update Statement and Application for Expedited Review, in
which he again requested expedited disposition. That request is likewise denied as moot.
                                             14
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eric Diaz (On behalf of himself and      :
all others similarly situated, as well as:
all the Voters of Dauphin County and     :
the Citizens of Pennsylvania),           :
                     Petitioner          :
                                         :
             v.                          :
                                         :
(1) 12th Judicial District, aka: Dauphin :
County Court of Common Pleas; (2)        :
Honorable John F. Cherry, P.J., in his :
Official Capacity; (3) Dauphin County :
Adult Probation/Parole Department; and :
(4) Director Chadwick J. Libby, in his :
Official Capacity,                       :    No. 56 M.D. 2021
                    Respondents          :


PER CURIAM
                                       ORDER


             AND NOW, this 28th day of March, 2022, Petitioner’s preliminary
objections    to   Respondents’     preliminary   objections   are   OVERRULED.
Respondents’ preliminary objections to the petition for review are SUSTAINED.
Petitioner’s claim sounding in mandamus is TRANSFERRED to the Pennsylvania
Supreme Court. The remaining claims in the petition for review are DISMISSED
WITH PREJUDICE. Petitioner’s application for expedited disposition is DENIED
as moot. Petitioner’s Status Update Statement and Application for Expedited
Review, filed March 7, 2022, is likewise DENIED as moot.